DAUGHTREY, Circuit Judge,
concurring in part, dissenting in part.
In Hadix v. Johnson, 230 F.3d 840 (6th Cir.2000), we found no constitutional deficiencies in the provisions of 42 U.S.C. § 1997e(d)(3), the precursor to congres-sionally sanctioned denigration of prisoners filing civil rights actions. Today, we take the additional step of holding that prisoners, and persons attempting to assist them, are less worthy of basic constitutional protections than are unincarcerated civil rights litigants. In order to register my protest to this unfortunate ruling, I respectfully dissent from the majority’s holding in Part II.A.2. of its opinion. In all *675other respects, however, I concur in the majority’s judgment and analysis.
I.
In upholding the constitutionality of the fee cap provision of 42 U.S.C. § 1997e(d)(2), the majority first assumes that the statutory restriction “neither involves a suspect classification nor infringes on the fundamental right of access to the courts.” Given the broad language with which the statute is written, I am constrained to agree with my colleagues on this point and thus apply deferential rational basis review to the plaintiffs constitutional challenge.
I take this opportunity, however, to point out that we, as a court and as a nation, would be naive to think that the statute did not have a disparate impact on suspect classes and on individuals exercising fundamental rights. The annals of human history are replete with accounts of atrocities committed against persons viewed as “different” by those individuals wielding political power and military might. Thus, it would be surprising indeed to find that American prisons were any more solicitous of differences in race, ethnicity, religion, or sexual orientation than is American society as a whole. Moreover, the demographic composition of this country’s prison population makes it probable that civil rights claims are filed most often by members of groups deemed by society to be “minorities.” I would expect, for example, that a statistically disproportionate number of allegations of constitutional violations in our country’s prisons are filed by African American males who, although constituting only six percent of the general population, account for almost half of the two million persons incarcerated in American jails and prisons. See Press Release, U.S. Department of Justice, Bureau of Judicial Statistics (Mar. 25, 2001), available at http://www.ojp.us-doj.gov/bjs/pub/press/pjimOOpr.htm.; Gustavo Capdevila, U.N. Hears Complaints of Justice System’s Racism, african perspective (no. 17) (Sept. 2, 2000), at http://www.africanperspec-tive.com/html47/AfAmn.html.; Michael B. Hancock and Peter C. Groff, From African Kingdoms To American Slave Plantations To American Prisons ... It’s Time To Act!, Univ. of Denver-Center for African American Policy (April 1999), available at http:// www.du.edu/caap/aprill999.html. Similarly, it does not strain credulity to suppose that the vast majority of recorded acts of brutality, excessive force, retaliation, and deliberate indifference in our prisons are not committed against the powerful or “accepted” segments of society, but rather against racial and ethnic minorities, adherents of unpopular or misunderstood religions, and individuals of “unaccepted” sexual orientations.
II.
Even applying the rational basis review employed by the majority, however, I am convinced that the portion of the Prison Litigation Reform Act challenged in this appeal cannot withstand probing, analytical scrutiny. Although rational basis review does afford a strong presumption of validity to the enactment at issue as long as “there is a rational relationship between the disparity of treatment and some legitimate government purpose,” Hadix, 230 F.3d at 843, it “is not a rubber stamp of all legislative action, as discrimination that can only be viewed as arbitrary and irrational will violate the Equal Protection Clause.” Id.

A. Reducing Frivolous Litigation

The first justification offered by the defendants and intervenors in this case as a *676basis for the disparity in treatment between prisoners and non-prisoners regarding attorneys’ fees is Congress’s desire to curb the rising tide of frivolous litigation initiated by incarcerated plaintiffs. Assuming that such an intent is indeed rational and justifiable, it is clear that there is no rational relationship between the disparate treatment mandated by the PLRA and the governmental interest to be fostered. Because attorneys’ fees are awarded only to plaintiffs who can successfully demonstrate constitutional injury, “frivolous” filings are dismissed well before any calculation of attorneys’ fees comes into play. Capping the amount of fees to be paid to a “prevailing party,” therefore, bears absolutely no logical relationship to a desire to eliminate suits that by definition have no chance of succeeding. Reliance upon this line of argument for support for the challenged legislation is thus anything but rational.
Moreover, the 150% attorneys’ fee cap does not affect the chance of the litigant’s success on the merits of the suit and would not, therefore, enter into any calculus into which a hypothetical, incarcerated plaintiff would delve prior to lodging a complaint in federal court. “To be sure, Congress’s goal of reducing the number of prisoners who file frivolous lawsuits is a laudable goal. However, the attorney fees cap does not play any role in achieving this goal.” Johnson v. Daley, 117 F.Supp.2d 889, 900 (W.D.Wis.2000). But see Boivin v. Black, 225 F.3d 36, 44-46 (1st Cir.2000); Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir.1999).

B. Deterring Trivial Or Inconsequential Suits

Curiously, one of the two rationales discussed in the majority opinion for limiting the total amount of a fee award in this case is the need to discourage lawsuits that, although meritorious, are considered “trivial” or not “significant.” I find this argument advanced by the defendants and the intervenors both disconcerting and offensive. First, it is puzzling that the defendants and governmental intervenors can unabashedly term any vindication of constitutional rights “trivial” or “insignificant.” To do so denigrates the sacrifices of millions of American men and women who have struggled and died, both at home and abroad, to protect the very freedoms guaranteed by our constitution. Second, the amount of a monetary damage award should not be equated with the significance of the rights secured or protected in any legal action. I am confident that even the majority would not confine the value of liberties such as a woman’s right to vote or an African-American’s right to sit at a lunch counter to some economic calculation. Similarly, for example, it would not be at all surprising in a prison setting that the value to an inmate of a prospective court ruling forbidding guards from beating him in retaliation for filing a successful grievance would far outweigh any minimal or nominal monetary amount associated with such a judicial order.
Finally, it would be foolhardy for us to think that the litigants filing § 1983 suits from prison would be less likely to seek vindication of perceived constitutional wrongs because of a congressionally-im-posed limit on attorneys’ fee awards. Almost all prisoner civil rights cases are now filed pro se, pro bono, or by dedicated public interest organizations whose representation decisions are not driven by the possibility of personal pecuniary gain. As recognized by the court in Johnson v. Daley:
[I]t is irrational to conclude that [a pro se prisoner] bases his decision [to file a civil rights claim] on the distant possibility that at some future time, his presently non-existent lawyer might recover a *677smaller rather than a larger amount of fees.... A prisoner may harbor hopes of a substantial monetary award (as do non-prisoner plaintiffs), but he has no reason to take into consideration the size of the fee award to his counsel. It is far more likely that the prisoner takes into consideration the immediate economic impact of giving up 20% of the greater of the average monthly balance in his account or the average monthly balance in his account for the six months preceding the filing of his complaint, see § 1915(b)(1)(A) and (B), as well as the non-economic consideration that if his suit is deemed frivolous he will be assessed one strike toward the maximum of three that will prevent him from filing any more suits without prepayment of the full filing fee except in the one situation in which he faces an imminent threat of serious physical injury. See § 1915(g).
117 F.Supp.2d at 896. Thus, I cannot believe that the governmental interest in reducing the proliferation of so-called “trivial” suits in any way justifies, or is rationally related to, the draconian efforts to limit fees awarded in successful civil rights cases.

C. Reducing Intervention Of Federal Courts Into Prison Management

Equally unpersuasive is the intervenors’ proffered justification that capping attorneys’ fees awards will reduce federal court intrusions into daily prison management matters. Because most prisons are still arms of state government, the officials in charge of those institutions remain subject to the rule of law as defined by the constitution and as interpreted by the courts. To the extent that litigants are able to establish constitutional violations by prison officials, the courts are duty-bound to rectify those transgressions. Any attempt, therefore, to restrict such relief unconstitutionally subverts bedrock principles lying at the core of our federal system of government.
Additionally, restricting the remuneration available to attorneys in no way limits the relief granted by a federal court to remedy a constitutional violation. Once again, the obvious lack of relationship between the result sought and the means chosen to gain that end ratifies the magistrate judge’s determination that this ground is anything but a rational basis for the statutory enactment.

D. Preventing Windfall Fee Awards For Attorneys

The next rationalization offered by the defendants and the intervenors for the PLRA’s fee cap is the need to prevent attorneys representing prisoners from collecting large fees for their services in cases in which they obtain only small or nominal damage awards. It is this proposed justification, however, that overlaps other arguments articulated by the defendants and intervenors and that crystallizes the exact reason why the provisions of § 1997e(d)(2), in contrast to the provisions of § 1997e(d)(3) at issue in Hadix, are so lacking in a rational basis.
Attorneys appointed to represent prisoners raising successful, non-frivolous § 1983 claims, like other attorneys seeking fees under 42 U.S.C. § 1988, are not entitled to unlimited fee awards merely upon application for such remuneration. Instead, the judiciary has established a strict system of court oversight designed to tailor attorneys’ fees to the merits of an individual case. Specifically, as explained by the United States Supreme Court:
[T]he very nature of recovery under § 1988 is designed to prevent any such “windfall” ... [because] fee awards, properly calculated, by definition will *678represent the reasonable worth of services rendered in vindication of a plaintiffs civil rights claim. It is central to the awarding of attorney’s fees under § 1988 that the district court judge, in his or her good judgment, make the assessment of what is a reasonable fee under the circumstances of the case.
Blanchard v. Bergeron, 489 U.S. 87, 96, 109 S.Ct. 939, 103 L.Ed.2d 67 (1989).
In arriving at an appropriate fee award, the court must examine and balance numerous factors identified by the Supreme Court. In Hensley v. Eckerhart, 461 U.S. 424, 430 n. 3, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), the Court listed the following factors to consider:
(1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion of employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the professional relationship with the client; and (12) awards in similar cases.
Moreover, § 1997e(d)(1) itself requires that the amount of any fee awarded be “proportionately related to the court ordered relief for the violation,” and “directly and reasonably incurred in enforcing the relief ordered for the violation.” 42 U.S.C. §§ 1997e(d)(1)(B)(i) and (ii).
In Hadix, we upheld the PLRA’s legislative determination of a reasonable rate for legal services for prisoner civil rights claims. Once that rate is established at a level that does not constitute an unconstitutional taking of a lawyer’s time and expertise, federal courts themselves are directed to ensure that attorneys’ fee awards are commensurate with the effort expended and the relief obtained. In fact, district judges must undertake an evaluation of the appropriate time that should have been spent on such a case and must disallow any attempt to recover compensation for legal work not required to prevail on the claims asserted. Adherence to such sound legal principles prevents windfall awards without irrationally differentiating between successful prison civil rights cases and other civil rights cases. Consequently, this purported rationale for distinguishing between the two types of cases also fails to pass constitutional muster, even under a deferential rational basis analysis.

E. Protecting The Public Fisc

Without question, the desire to protect public funds is a laudable and legitimate goal of legislation. In fact, the majority seizes upon this rationale as its second justification for the purported legitimacy of the challenged legislation. As the magistrate judge in this matter indicated, however, the permissible objective of protecting the public fisc cannot be implemented “by arbitrarily singling out a particular class of persons to bear the entire burden of achieving that end.” Walker v. Bain, 65 F.Supp.2d 591, 604 (E.D.Mich.1999).
Obviously, eliminating all awards of attorneys fees in prison litigation would protect money in the public treasury. By enacting § 1988, however, Congress, in its wisdom, has chosen to award reasonable attorneys’ fees to successful civil rights litigants. Invocation of the “protect the public fisc” mantra, by itself, thus adds little substance to the constitutional debate before us on this appeal. Once Congress has determined that fee awards are appropriate in § 1983 litigation, established judicial guidelines for determining responsible *679compensation for civil rights lawyers adequately protect the government’s operating budget. To limit now such awards only for successful plaintiffs who happen to be incarcerated not only trivializes constitutional protections, but also discriminates in an irrational and unjust manner. But see Madrid, 190 F.3d at 996.

F. Limiting Disruption From Prison Litigation On Prison Operations

The defendants and intervenors also submit that limiting the attorneys’ fees awarded in successful civil rights suits would enhance prison operations by increasing morale and minimizing the time prison officials must spend away from their jobs. To give any credence to such an argument, however, is literally tantamount to elevating absurdity to the level of rationality.
First, as noted previously, limiting attorneys’ fees does nothing to impinge upon the protected right of access to the courts for redress of constitutional violations. Short of an improper restriction of such a freedom, prison officials will not be insulated by an attorneys’ fee cap from demands on their time for administrative hearings, depositions, and court proceedings. In fact, even if all prisoner civil rights suits were prosecuted pro se, the relevant prison officials would still be required to devote time to defense of those actions. Second, because the award of attorneys’ fees to other individuals has little impact on the prisoner actually initiating the suit, fee award restrictions would have no effect on the daily morale and interactions within the prison walls. Without a reasonable relationship between the statutory provision and the identified goal, the distinction drawn by the legislation between successful prisoner litigants and other successful civil rights litigants must be considered irrational. See City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 446, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985) (attenuated relationship between challenged classification and asserted goal renders legislation arbitrary or irrational).

G. Curbing Prior Abuses Under § 1988

As a final attempt to justify the prisoner/non-prisoner distinction in the application of § 1997e(d)(2), the defendants and intervenors suggest that the cap on attorneys’ fees in prisoner cases will curb abuses of § 1988 that have been prevalent in the past. In making that argument, however, they rely upon the perception that plaintiffs’ attorneys are reaping windfall awards for minor monetary judgments. This argument, as alluded to earlier, has two major flaws. First, the assertion fails to realize that vindication of constitutional rights is not always quantifiable solely by monetary damage awards. Furthermore, both the statute itself and Supreme Court jurisprudence require that the district court, in awarding attorneys’ fees to a successful plaintiff, take numerous factors into consideration, not the least of which is the relief actually ordered. Given such realizations and given the protections afforded by judicial oversight of attorneys’ fee awards, there is no rational basis for the distinctions drawn by the challenged statutory provision.
III.
In arguing that the provisions of § 1997e(d)(2) withstand rational basis review, the defendants and intervenors also contend that we are bound in this matter by our recent decision in Hadix. The majority also, although recognizing that Hadix dealt only with a challenge to the constitutionality of § 1997e(d)(3), now concludes that the same arguments that were accepted to justify (d)(3)’s cap on the hourly rate charged by attorneys representing *680prisoners in § 1983 actions hold true in this instance as well.
Without question, this court’s “law of the circuit” doctrine precludes us from challenging in this appeal the efficacy of the Hadix decision. See, e.g., United States v. Seltzer, 794 F.2d 1114, 1123 (6th Cir.1986) (only an en banc court may overrule circuit precedent, absent an intervening Supreme Court decision or change in the applicable law). I believe, however, that the provisions of §§ 1997e(d)(2) and 1997e(d)(3) are radically different in their import and that the arguments supporting the rationality of one piece of the legislation do not necessarily apply in the other. As we noted in Hadix, Congress could rationally determine that funds in the public treasury could be saved if the calculation of fees awarded to prevailing attorneys began with a lower presumptively-proper hourly rate under § 1997e(d)(3). See Hadix, 230 F.3d at 845-46. The same logic does not extend to an analysis of the constitutionality of § 1997e(d)(2), however. Once the “customary fee” component of any proper attorneys’ fee award under § 1988 is capped, the multi-factored analysis to be undertaken by a district court ensures that only an appropiiate fee amount will be awarded. The concerns and rationales that underpinned the Hadix decision are thus irrelevant to a constitutional analysis of § 1997e(d)(2).
IY.
The majority, while admitting “to being troubled by a federal statute that seeks to reduce the number of meritorious civil rights claims and protect the public fisc at the expense of denying a politically unpopular group their ability to vindicate actual ... civil rights violations,” in fact upholds such legislation through fear of turning the judiciary into a “superlegislature.” I would suggest that the majority’s vision in this matter has been inverted. Rather than the court being turned into a “super-legislature,” the true concern here is that Congress has turned itself into a “superju-diciary,” invading a province not reserved to it by our Constitution, impinging upon the court’s responsibility to determine appropriate attorneys’ fee awards according to well-established practices, and affording disparate treatment to different groups without even a rational basis for doing so. Consequently, I would hold that § 1997e(d)(2)’s cap on the attorney’s fees to be awarded to counsel for a successful, incarcerated civil rights plaintiff violates Equal Protection guarantees by treating prisoner and non-prisoner litigants differently. I would thus affirm the judgment of the district court and now respectfully dissent from that portion of the majority opinion that does not do so.